May 28, 2015




                                JUDGMENT

                 The Fourteenth Court of Appeals
                             DZM, INC., Appellant

NO. 14-14-00040-CV                         V.

                         RICHIE GARREN, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Richie
Garren, signed, October 28, 2013, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and RENDER judgment that appellee
Richie Garren take nothing.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Richie Garren. We further order this decision certified below for
observance.